DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-12, and 15-20 are pending for examination.  Claims 4 and 14 were cancelled in claim amendments filed 07/13/2021.  Claims 3 and 13 were cancelled in claim amendments filed 02/17/2022.
This Office action is FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purushothaman et al. (U.S. Patent Application Publication No. US 2018/0285750 A1), hereinafter “Purushothaman,” and further in view of Shenoy, Jr. et al. (U.S. Patent Application Publication No. US 2019/0098037 A1), hereinafter “Shenoy.”

With regards to Claim 11, Purushothaman teaches:
a computing apparatus for resolving a computer problem (¶ 0049-0050; Fig. 1; and ¶ 0019; regarding, e.g., adaptive support computing system 130 embodied as an apparatus.), the computing apparatus comprising:
a processor (Fig. 1 and ¶ 0020.);
a memory (Fig. 1 and ¶ 0020.); and
a communication interface coupled to each of the processor and the memory (Fig. 1 and ¶ 0020.),
wherein the processor is configured to:
receive, from a client computer (Fig. 1; ¶ 0019-0020; regarding, e.g., computing center[s] 120 including server[s] 122; and ¶ 0043-0044.) via the communication interface, an alert that indicates an existence of the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
obtain data from the client computer that relates to the computer problem (Fig. 1; ¶ 0043-0044; and ¶ 0034-0035.);
determine a potential resolution based on the obtained data (Fig. 1 and ¶ 0043-0045.); and
apply the determined potential resolution to the client computer (Fig. 1 and ¶ 0043-0045.),
wherein the potential resolution includes at least one from among restarting the client computer (¶ 0016.), increasing a cloud infrastructure scale, decreasing a cloud infrastructure scale, reallocating disk space in a memory, and blocking a user account.
Purushothaman does not explicitly teach:
wherein the computer problem includes at least one from among a data throughput rate being excessively low and a cyber fraud problem.
However, Shenoy teaches:
wherein the computer problem includes at least one from among a data throughput rate being excessively low and a cyber fraud problem (Fig. 6; ¶ 0196-0197; and ¶ 0200.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Purushothaman with one or more examples of malicious user activity as taught by Shenoy because a simple substitution of one known element (examples of identified problems – Purushothaman: ¶ 0036) for another (the examples of malicious user activity) can be performed to obtain predictable results (providing a substitute and/or an additional known problem encountered in computer technology).

With regards to Claim 12, Purushothaman in view of Shenoy teaches the apparatus of Claim 11 as referenced above.  Purushothaman in view of Shenoy further teaches:
wherein the processor is further configured to determine the potential resolution without human intervention (Purushothaman: Fig. 1 and Purushothaman: ¶ 0043-0045.).


wherein the processor is further configured to receive, via the communication interface, a communication that includes at least one from among an event that relates to the computer problem and a metric that relates to the computer problem (Purushothaman: Fig. 1; Purushothaman: ¶ 0034-0035; and Purushothaman: ¶ 0043-0044.).

With regards to Claim 16, Purushothaman in view of Shenoy teaches the apparatus of Claim 15 as referenced above.  Purushothaman in view of Shenoy further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the received communication (Purushothaman: Fig. 1 and Purushothaman: ¶ 0043-0045.).

With regards to Claim 17, Purushothaman in view of Shenoy teaches the apparatus of Claim 11 as referenced above.  Purushothaman in view of Shenoy further teaches:
wherein the processor is further configured to retrieve, from a database that is accessible via the memory, historical data that relates to previous computer problems and/or resolutions (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044.).

With regards to Claim 18, Purushothaman in view of Shenoy teaches the apparatus of Claim 17 as referenced above.  Purushothaman in view of Shenoy further teaches:
wherein the processor is further configured to determine the potential resolution based on both of the obtained data that relates to the computer problem and the retrieved historical data (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044.).

With regards to Claim 19, Purushothaman in view of Shenoy teaches the apparatus of Claim 18 as referenced above.  Purushothaman in view of Shenoy further teaches:
wherein the processor is further configured to store the obtained data and a result of the determining of the potential resolution in the database (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044-0045.).

With regards to Claim 20, Purushothaman in view of Shenoy teaches the apparatus of Claim 19 as referenced above.  Purushothaman in view of Shenoy further teaches:
wherein the processor is further configured to use at least one machine learning algorithm to predict a future problem based on the stored obtained data, the stored result of the determining of the potential resolution, and the retrieved historical data (Purushothaman: Fig. 1; Purushothaman: ¶ 0036; Purushothaman: ¶ 0040; Purushothaman: ¶ 0042; and Purushothaman: ¶ 0044-0045.).

With regards to Claim 1, the apparatus of Claim 11 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Purushothaman in view of Shenoy.

With regards to Claim 2, Purushothaman in view of Shenoy teaches the method of Claim 1 as referenced above.  The apparatus of Claim 12 performs the same steps as the method of Claim 2, and Claim 2 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Purushothaman in view of Shenoy.

With regards to Claim 5, Purushothaman in view of Shenoy teaches the method of Claim 1 as referenced above.  The apparatus of Claim 15 performs the same steps as the method of Claim 5, and Claim 5 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 15 by the teachings of Purushothaman in view of Shenoy.



With regards to Claim 7, Purushothaman in view of Shenoy teaches the method of Claim 1 as referenced above.  The apparatus of Claim 17 performs the same steps as the method of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 17 by the teachings of Purushothaman in view of Shenoy.

With regards to Claim 8, Purushothaman in view of Shenoy teaches the method of Claim 7 as referenced above.  The apparatus of Claim 18 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 18 by the teachings of Purushothaman in view of Shenoy.

With regards to Claim 9, Purushothaman in view of Shenoy teaches the method of Claim 8 as referenced above.  The apparatus of Claim 19 performs the same steps as the method of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 19 by the teachings of Purushothaman in view of Shenoy.

With regards to Claim 10, Purushothaman in view of Shenoy teaches the method of Claim 9 as referenced above.  The apparatus of Claim 20 performs the same steps as the method of Claim 10, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 20 by the teachings of Purushothaman in view of Shenoy.


Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 103 rejections of Claims 1 and 11, the Remarks argue that Purushothaman in view of Shenoy does not teach a computer problem including at least one from among a data throughput rate being excessively low and a cyber fraud problem, as claimed.
However, the Examiner respectfully disagrees.
The Examiner respectfully submits that nowhere within Applicant’s disclosure is the term “cyber fraud” specially defined (i.e. no special definition of this term is found).  As such, under Broadest Reasonable Interpretation (BRI), the Examiner asserts that one skilled in the art would understand that cyber fraud is merely a type of fraud such as, e.g., manipulation of an organization’s electronic data and records.

For at least the reasoning provided above, Claims 1 and 11 remain rejected.

With regards to Claims 2, 5-10, 12, and 15-20, the Remarks do not discuss any further reasons as to why Purushothaman and/or Shenoy do not teach the limitations of these claims; therefore, Claims 2, 5-10, 12, and 15-20 remain rejected using at least the reasoning provided above in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Goldmann (“An Introduction to Cyber Fraud”); teaching examples of cyber frauds such as extortion, identity fraud, and manipulation of the organization’s electronic data and records (pg. 149).


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114